          Case 1:16-cr-00319-PKC Document 24 Filed 03/18/20 Page 1 of 1




                        PATRICK J. JOYCE, ESQ.
                                          Attorney at Law
                                 70 Lafayette Street - 2nd Floor
                                  New York, New York 10013
                                        (212) 285-2299
                                     FAX (212) 513-1989
                                                                    New Jersey Office:
                                                                    658 Ridgewood Road
                                                                    Maplewood, NJ 07040
                                                                    (973) 324-9417
VIAECF

March 18, 2020

Honorable Judge Kevin Castel
United States District Court
Southern District of New York
New York, New York 10007

       Re:     United States v. Gabriel Guillen
               16 Cr 319 (PKC)

Dear Judge Castel,

        I am the attorney for Gabriel Guillen, the defendant in the above-referenced matter. This
matter is scheduled for a hearing on a Violation of Supervised Release. The date for that hearing
is presently scheduled for March 24, 2020.

        Mr. Guillen was scheduled to be sentenced on an urn-elated case before Judge Kimba
Wood on Thursday, March 12, 2020. On March 11, 2020, Judge Wood adjourned the sentence
sine die in an effort to reduce all parties' risk of exposure to COVID-19. That sentence carries
with it a mandatory minimum term of incarceration of at least 10 years. The comi has heard
testimony regarding certain factual issues regarding the sentence and submissions by the patiies
have been completed. Considering the circumstances surrounding COVID-19, I anticipate that
Mr. Guillen will be sentenced on that matter in May 2020. I therefore request that the instant
case be adjourned to a date convenient with the court during the last week of May.

       I have spoken to AUSA Olga Zverovich regarding this request, and she consents.

                                                     Respectfully submitted,

                                                             /s/
                                                     Patrick Joyce
                                                     Attorney for Defendant Gabriel Guillen
CC:    Olga Zverovich, AUSA (via ECF)
